Hill, P. J.
The decree determining that appellant is not the child of John and Joanna Peterson and thus not the sister of decedent Anna Thompson, is sustained only by the testimony, of an interested witness, Van Hoff, and an elderly woman whose memory is faulty and whose testimony is contradictory and not impressive. The family have always treated the appellant as one of the children, have written to her and addressed her as such. The father and mother so stated to a census enumerator. The theory of legitimacy should not be disturbed at so late a date and on evidence so vague. (Matter of Findlay, 253 N. Y. 1; Matter of Matthews, 153 N. Y. 443; Hynes v. McDermott, 91 N. Y. 451; Matter of Perrin, 258 App. Div. 384.)
The decree should be reversed and the prayer of the petition denied, and the appellant’s interest in the estate decreed.